Exhibit 10.1

Execution Copy

AMENDMENT NO. 3

AMENDMENT NO. 3 dated as of March 11, 2011 (this “Amendment No. 3”) to the Term
Loan Agreement dated as of October 12, 2007, as amended and restated as of
March 12, 2008, as amended by Amendment No. 1, dated as of November 4, 2009 and
Amendment No. 2, dated as of December 2, 2010, and as otherwise modified and
supplemented as in effect on the date hereof (the “Term Loan Agreement”) among
CDW LLC, an Illinois limited liability company (successor by merger to CDW
Corporation, successor by merger to VH MergerSub, Inc.) (“CDW” or the
“Borrower”), CDW Corporation, a Delaware corporation (formerly known as VH
Holdings, Inc.) (“Holdings”), each of the Subsidiary Guarantors, each of the
Lenders party hereto (collectively the “Lenders” and, individually, a “Lender”),
Morgan Stanley Senior Funding, Inc. (as successor to Lehman Commercial Paper
Inc.), as Administrative Agent, and Morgan Stanley & Co. Incorporated (as
successor to Lehman Commercial Paper Inc.), as Collateral Agent.

WHEREAS, the Borrower and the Lenders wish to amend the Term Loan Agreement in
certain respects as of the Amendment No. 3 Pricing Change Effective Date (as
defined below) to, among other things, reduce the Applicable Percentage with
respect to the Extended Term Loans;

WHEREAS, under Section 9.08(b) of the Term Loan Agreement, an amendment to the
Term Loan Agreement cannot decrease the rate of interest applicable to any Term
Loan without the prior written consent of each Lender directly and adversely
affected thereby;

WHEREAS, under Section 2.21 of the Term Loan Agreement (a) if any Lender refuses
to consent to any amendment to the Term Loan Agreement (such lender, a
“Non-Consenting Lender”) requested by the Borrower that requires the consent of
all affected Lenders and such amendment is consented to by the Required Lenders,
the Borrower may, at its sole cost and expense, upon notice to such
Non-Consenting Lender and upon the consent of the Administrative Agent, replace
such Non-Consenting Lender by causing such Non-Consenting Lender to assign its
respective portion of the Assigned Interests (as defined below) to one or more
Persons; provided that the replacement Lender shall agree to the amendment to
which the Non-Consenting Lender did not agree and (b) each Lender has granted to
the Administrative Agent an irrevocable power of attorney to execute and
deliver, on behalf of such Lender as assignor, any assignment agreement that is
reasonably approved by the Administrative Agent and necessary to effectuate any
assignment of such Lender’s interests under the Term Loan Agreement in respect
of the circumstances contemplated by Section 2.21 of the Term Loan Agreement;

WHEREAS, the Borrower and the Lenders wish to amend Section 2.21 of the Term
Loan Agreement as of the Amendment No. 3 Effective Date (as defined below) to
allow the Borrower to cause a Lender to assign 100% of the principal amount of
its outstanding Extended Term Loans or 100% of the principal amount of its
outstanding Non-Extended Term Loans without being required to cause such Lender
to assign the other class of Term Loans;

WHEREAS, after the Amendment No. 3 Effective Date and immediately prior to the
occurrence of the Amendment No. 3 Pricing Change Effective Date (the “Initial
Assignment Time”), the Borrower wishes to cause to be assigned the Extended Term
Loans of the Extending Term Loan Lenders which do not consent to this Amendment
No. 3 (each such Extending Term Loan Lender, a “Non-Consenting Extending Term
Loan Lender”) pursuant to this Amendment No. 3 to new lenders which execute this
Amendment No. 3 and/or existing Lenders which elect to increase their holdings
of Extended Term Loans (collectively, the “Assignees”) and the Assignees wish to
purchase and assume such Extended Term Loans and to consent to this Amendment
No. 3; provided, that if the aggregate principal amount of Extended Term Loans
that the Assignees request to assume pursuant to their signature pages hereto
(the principal amount of such requested assumptions, the “Requested Assumption
Amounts”)



--------------------------------------------------------------------------------

exceeds the aggregate principal amount of Extended Term Loans held by
Non-Consenting Extending Term Loan Lenders (such excess, the “Initial Commitment
Excess”), such Extended Term Loans shall be assigned to the Assignees in the
respective amounts so notified to the Assignees by J.P. Morgan Securities LLC as
a joint arranger and bookrunner (the “Arranger”) pursuant to Section 9, which
amounts may be less, but shall not be more, than the Assignees’ respective
Requested Assumption Amounts; and

WHEREAS, on the Amendment No. 3 Pricing Change Effective Date, the Extending
Term Loan Lenders which (a) consent to this Amendment No. 3 and (b) so request
pursuant to their signature pages hereto (such Extending Term Loan Lenders, the
“Consenting Lender Assignors”), wish to assign their Extended Term Loans in an
aggregate principal amount equal to the Requested Assignment Amounts (as defined
below) pursuant to this Amendment No. 3 to the Assignees and the Assignees wish
to purchase and assume such Extended Term Loans in an aggregate principal amount
equal to the Initial Commitment Excess; provided, that (i) if the aggregate of
the Requested Assignment Amounts exceeds the Initial Commitment Excess, the
aggregate principal amount of the Extended Term Loans to be assigned by the
Consenting Lender Assignors to the Assignees pursuant to Section 5 shall be an
amount equal to the Initial Commitment Excess, and the principal amount of
Extended Term Loans to be assigned pursuant to Section 5 by each Consenting
Lender Assignor shall be the amount so notified to such Consenting Lender
Assignor by the Arranger pursuant to Section 9, which amount may be less, but
shall not be more, than such Consenting Lender Assignor’s Requested Assignment
Amount, and (ii) if the Initial Commitment Excess exceeds the aggregate of the
Requested Assignment Amounts, the aggregate principal amount of Extended Term
Loans to be assigned by the Consenting Lender Assignors to the Assignees
pursuant to Section 5 shall be an amount equal to the aggregate of the Requested
Assignment Amounts, and the principal amount of Extended Term Loans to be
assigned to each Assignee pursuant to Section 5 shall be the amount so notified
to such Assignee by the Arranger pursuant to Section 9, which amount may be
less, but shall not be more, than such Assignee’s Requested Assumption Amount;

NOW, THEREFORE, the parties hereto hereby agree as follows:

Section 1. Definitions. Capitalized terms used in this Amendment No. 3 and not
otherwise defined are used herein as defined in the Term Loan Agreement (as
amended hereby).

Section 2. Amendment of Section 2.21 of the Term Loan Agreement. Effective as of
the Amendment No. 3 Effective Date, the Term Loan Agreement shall be amended as
follows:

2.01. References in the Term Loan Agreement (including references to the Term
Loan Agreement as amended hereby) to “this Agreement” (and indirect references
such as “hereunder”, “hereby”, “herein” and “hereof”) shall be deemed to be
references to the Term Loan Agreement as amended hereby.

2.02. Section 1.01 of the Term Loan Agreement shall be amended by inserting the
following definition in the appropriate alphabetical location:

““Class”, (a) when used in reference to any Term Loans, refers to whether such
Term Loans are Extended Term Loans or Non-Extended Term Loans, and (b) when used
in reference to any Term Loan Lenders, refers to whether such Term Loan Lenders
are Extending Term Loan Lenders or Non-Extending Term Loan Lenders.”

 

- 2 -



--------------------------------------------------------------------------------

2.03. Section 2.21(a) of the Term Loan Agreement shall be amended and restated
in its entirety to read as follows:

“(a) In the event (i) any Term Loan Lender of any Class requests compensation
pursuant to Section 2.14, (ii) any Term Loan Lender of any Class delivers a
notice described in Section 2.15, (iii) the Borrower is required to pay any
additional amount to any Term Loan Lender of any Class or any Governmental
Authority on account of any Term Loan Lender of any Class pursuant to
Section 2.20, (iv) any Term Loan Lender of any Class shall become a Defaulting
Lender or (v) any Term Loan Lender of any Class refuses to consent to any
amendment, waiver or other modification of any Loan Document requested by the
Borrower that requires the consent of all affected Lenders of such Class in
accordance with the terms of Section 9.08 or all the Lenders of such Class and
such amendment, waiver or other modification is consented to by the Required
Lenders (any such Term Loan Lender of such Class, a “Non-Consenting Lender”),
the Borrower may, at its sole cost and expense, upon notice to such Term Loan
Lender of such Class and upon the consent of the Administrative Agent, which
shall not be unreasonably withheld, either:

(x) replace such Term Loan Lender of such Class by causing such Term Loan Lender
to (and such Term Loan Lender shall be obligated to) assign, at par, 100% of the
principal amount of its outstanding Term Loans of such Class, plus any accrued
and unpaid interest on such Term Loans pursuant to Section 9.04 (with the
assignment fee to be waived in such instance) and all of its rights and
obligations as a Term Loan Lender of such Class under this Agreement in respect
of the Term Loans of such Class to one or more Persons (which Persons shall
otherwise be subject to the approval rights set forth in Section 9.04(b));
provided that (I)(A) the replacement Lender shall agree to the consent, waiver
or amendment to which the Non-Consenting Lender did not agree, (B) neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender or other such Person and (C) in the case of any such
assignment resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.20, such assignment will
result in a reduction in such compensation or payments and (II) the Borrower
shall pay to such Term Loan Lender all Obligations (other than (i) contingent
obligations, (ii) principal paid by the assignee and (iii) accrued interest,
which shall be paid by Borrower when due and allocated by the Administrative
Agent to the assignor and assignee in accordance with their respective periods
of ownership of the applicable Term Loans assigned) in respect of the Term Loans
of such Class owing to such Term Loan Lender as of the date of such assignment;
or

(y) repay all Obligations (other than contingent obligations) in respect of the
Term Loans of such Class owing to such Term Loan Lender as of such termination
date.

Each Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any Assignment and Acceptance necessary to
effectuate any assignment of such Lender’s interests hereunder in respect of the
circumstances contemplated by this Section 2.21.”.

Section 3. Assignment of Assigned Interests of the Non-Consenting Extending Term
Loan Lenders. Effective as of the Initial Assignment Time:

(a) The Loan Parties and the Required Lenders hereby agree that, notwithstanding
Sections 2.21 and 9.04 of the Term Loan Agreement, the assignment of the
Assigned Interests (as defined below) of the Non-Consenting Extending Term Loan
Lenders shall be consummated pursuant to this Amendment No. 3 (and no assignment
fee shall be payable in connection therewith).

 

- 3 -



--------------------------------------------------------------------------------

(b) The Administrative Agent, as attorney-in-fact for the Non-Consenting
Extending Term Loan Lenders in respect of the circumstances contemplated by and
as provided in Section 2.21 of the Term Loan Agreement (as amended hereby),
hereby irrevocably sells and assigns to the Assignees and the Assignees hereby
irrevocably purchase and assume, at par, at and as of the Initial Assignment
Time, (i) 100% of the principal amount of the Non-Consenting Extending Term Loan
Lenders’ outstanding Extended Term Loans, (ii) the Non-Consenting Extending Term
Loan Lenders’ rights and obligations in their capacities as Extending Term Loan
Lenders under the Term Loan Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to all of such outstanding
rights and obligations of such Non-Consenting Extending Term Loan Lenders under
the Term Loan Facility, in respect of the Extended Term Loans and (iii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Non-Consenting Extending Term Loan Lenders
(in their capacities as Extending Term Loan Lenders) against any Person, whether
known or unknown, arising under or in connection with the Term Loan Agreement,
any other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above (the rights and obligations sold and assigned to the Assignee
pursuant to clauses (i), (ii) and (iii) above being referred to herein
collectively as the “Assigned Interests”). Each such sale and assignment is
without recourse to each Non-Consenting Extending Term Loan Lender and the
Administrative Agent and, except as expressly provided herein, without
representation or warranty by any Non-Consenting Extending Term Loan Lender or
the Administrative Agent. Immediately after giving effect to the foregoing
assignments and assumptions, the outstanding principal amounts of the Extended
Term Loans so assigned and assumed pursuant to this Section 3 shall be held by
the Assignees in the respective amounts so notified to the Assignees by the
Arranger pursuant to Section 9 (the “Section 3 Assignee Allocation Amounts”),
which amounts may be less, but shall not be more, than the Assignees’ respective
Requested Assumption Amounts. The Extended Term Loans assigned by each
Non-Consenting Extending Term Loan Lender pursuant to this Section 3 shall be
deemed to have been assigned to the Assignees pro rata in accordance with their
respective Section 3 Assignee Allocation Amounts. Each Assignee shall pay to the
Administrative Agent for the accounts of the respective Non-Consenting Extending
Term Loan Lenders, in immediately available funds at the Initial Assignment
Time, an amount equal to the outstanding principal amount of the Extended Term
Loans assumed by such Assignee pursuant to this Section 3. For the avoidance of
doubt the Assigned Interests do not included any Non-Extended Term Loans or any
rights or obligations in respect of the Non-Extended Term Loans.

(c) Each Assignee (i) represents and warrants to the Administrative Agent and to
each Non-Consenting Extending Term Loan Lender in respect of the circumstances
contemplated by and as provided in Section 2.21 of the Term Loan Agreement,
that, as of the Initial Assignment Time, (A) it has full power and authority,
and has taken all action necessary, to execute and deliver this Amendment No. 3
and to consummate the transactions contemplated hereby and to become an
Extending Term Loan Lender under the Term Loan Agreement, (B) it meets all the
requirements to be an assignee under the Term Loan Agreement (subject to such
consents, if any, as may be required under the Term Loan Agreement), (C) from
and after the Initial Assignment Time, it shall be bound by the provisions of
the Term Loan Agreement as an Extending Term Loan Lender thereunder and, to the
extent of the Assigned Interests purchased and assumed by it, shall have the
obligations of an Extending Term Loan Lender thereunder,

 

- 4 -



--------------------------------------------------------------------------------

(D) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interests and either it, or the person exercising
discretion in making its decision to acquire its respective portion of the
Assigned Interests, is experienced in acquiring assets of such type, (E) it has
received a copy of the Term Loan Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to the Term Loan Agreement, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Amendment No. 3 and to purchase
its respective portion of the Assigned Interests, (F) it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Amendment No. 3 and to purchase its
respective portion of the Assigned Interests, and (G) if it is a Foreign Lender,
it has delivered to the Administrative Agent any documentation required to be
delivered by it pursuant to the terms of the Tern Loan Agreement, duly completed
and executed by the Assignee, (ii) agrees that (A) it will, independently and
without reliance on the Administrative Agent or any Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (B) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as an Extending Term Loan Lender, and (iii) understands and
agrees that the Administrative Agent shall not have any liability (and each
Assignee agrees not to assert that the Administrative Agent shall have any such
liability) for the inaccuracy of any representation or warranty made in clause
(d) below and that any such liability for the inaccuracy of any such
representation or warranty shall be solely that of the applicable Non-Consenting
Extending Term Loan Lender.

(d) In connection with the assignments under Section 3(b), each Non-Consenting
Extending Term Loan Lender is hereby deemed to (i) represent and warrant to the
Assignees that, as of the Initial Assignment Time, (A) it is the legal and
beneficial owner of its respective portion of the Assigned Interests, (B) its
respective portion of the Assigned Interests is free and clear of any lien,
encumbrance or other adverse claim and (C) it has full power and authority, and
has taken all action necessary, to authorize the Administrative Agent on its
behalf as attorney-in-fact to execute and deliver this Amendment No. 3 and to
consummate the transactions contemplated hereby, and (ii) assume no
responsibility with respect to (A) any statements, warranties or representations
made in or in connection with the Term Loan Agreement or any other Loan
Document, (B) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder, (C) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document or (D) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document.

(e) From and after the Initial Assignment Time, the Administrative Agent shall
make all payments in respect of the Assigned Interests (including payments of
principal, interest, fees and other amounts) to the Non-Consenting Lenders for
amounts which have accrued to but excluding the Initial Assignment Time and to
the Assignees for amounts which have accrued from and after the Initial
Assignment Time.

Section 4. Amendments. Effective as of the Amendment No. 3 Pricing Change
Effective Date, the Term Loan Agreement shall be amended as follows:

4.01. Section 1.01 of the Term Loan Agreement shall be amended by (a) amending
the following definitions (to the extent already included in Section 1.01), and
(b) inserting the following definitions in the appropriate alphabetical location
(to the extent not already included in Section 1.01):

““Adjusted LIBO Rate” shall mean, (a) with respect to any Eurodollar Borrowing
of Non-Extended Term Loans, for any Interest Period, an interest rate per annum
equal to the product of (i) the LIBO Rate in effect for such Interest Period and
(ii) Statutory Reserves; and (b) with respect to any Eurodollar Borrowing of
Extended Term Loans, from and after the Amendment No. 3 Pricing Change Effective
Date, for any Interest Period, an interest rate per annum equal to the greater
of (i) 1.25% and (ii) the product of (A) the LIBO Rate in effect for such
Interest Period and (B) Statutory Reserves.”

 

- 5 -



--------------------------------------------------------------------------------

““Alternate Base Rate” shall mean, for any day, (a) with respect to any
Non-Extended Term Loans, a rate per annum equal to the greatest of (i) the Prime
Rate in effect on such day and (ii) the Federal Funds Effective Rate in effect
on such day plus 1/2 of 1% and (b) with respect to any Extended Term Loans, from
and after the Amendment No. 3 Pricing Change Effective Date, a rate per annum
equal to the greater of (i) 2.25%, (ii) the Prime Rate in effect on such day and
(iii) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%. Any
change in the Alternate Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective on the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, as the case may
be.”

““Amendment No. 3” means that certain Amendment No. 3 dated as of March 11, 2011
to this Agreement, between the Borrower, Holdings, the Subsidiary Guarantors,
the Lenders party thereto and the Administrative Agent.”

““Amendment No. 3 Pricing Change Effective Date” shall mean the date on which
the conditions precedent set forth in Section 7(b) of Amendment No. 3 shall have
been satisfied.”

““Applicable Percentage” shall mean, for any day,

(a) with respect to any Eurodollar Non-Extended Term Loan and any ABR
Non-Extended Term Loan, the applicable percentage per annum set forth below
under the caption “Non-Extended Eurodollar Rate Spread” and “Non-Extended ABR
Rate Spread”, as the case may be (based upon the Senior Secured Leverage Ratio
as of the relevant date of determination):

 

Total Senior Secured Leverage Ratio

   Non-Extended
Eurodollar Rate
Spread   Non-Extended
ABR Rate Spread

Category 1

Greater than 4.00 to 1.00

   4.00%   3.00%

Category 2

Less than or equal to 4.00 to 1.00 but greater than 3.50 to 1.00

   3.75%   2.75%

Category 3

Less than or equal to 3.50 to 1.00

   3.50%   2.50%

(b) with respect to any Eurodollar Extended Term Loan and any ABR Extended Term
Loan, from and after the Amendment No. 3 Pricing Change Effective Date, the
applicable

 

- 6 -



--------------------------------------------------------------------------------

percentage per annum set forth below under the caption “Extended Eurodollar Rate
Spread” and “Extended ABR Rate Spread”, as the case may be (based upon the
Senior Secured Leverage Ratio as of the relevant date of determination):

 

Total Senior Secured Leverage Ratio

   Extended
Eurodollar Rate
Spread   Extended ABR
Rate Spread

Category 1

Greater than or equal to 3.50 to 1.00

   3.25%   2.25%

Category 2

Less than 3.50 to 1.00 but greater than or equal to 3.00 to 1.00

   3.00%   2.00%

Category 3

Less than 3.00 to 1.00

   2.75%   1.75%

Each change in the Applicable Percentage resulting from a change in the Senior
Secured Leverage Ratio shall be effective on and after the date of delivery to
the Administrative Agent of the Section 5.04 Financials and a Pricing
Certificate indicating such change until and including the date immediately
preceding the next date of delivery of such financial statements and the related
Pricing Certificate indicating another such change. Notwithstanding the
foregoing, until the Borrower shall have delivered the Section 5.04 Financials
and the related Pricing Certificate covering a period that includes the first
fiscal quarter of the Borrower ended after the Closing Date, the Senior Secured
Leverage Ratio shall be deemed to be in Category 1 for purposes of determining
the Applicable Percentage for the applicable Term Loans. In addition, at the
option of the Administrative Agent and the Required Lenders, (x) at any time
during which the Borrower has failed to deliver the Section 5.04 Financials or
the related Pricing Certificate by the date required thereunder or (y) at any
time after the occurrence and during the continuance of an Event of Default,
then the Senior Secured Leverage Ratio shall be deemed to be in Category 1 for
the purposes of determining the Applicable Percentage for the applicable Term
Loans (but only for so long as such failure or Event of Default continues, after
which the Category shall be otherwise as determined as set forth above).”

4.02. Section 2.12 of the Term Loan Agreement shall be amended by:

(a) amending clause (a) thereof in its entirety to read as follows:

“(a) Subject to Section 2.12(d), the Borrower shall have the right at any time
and from time to time to prepay any Borrowing, in whole or in part, upon at
least three Business Days’ prior written or fax notice by the Borrower in the
case of Eurodollar Term Loans, or written or fax notice by the Borrower at least
one Business Day prior to the date of prepayment in the case of ABR Term Loans,
to the Administrative Agent before 12:30 p.m.; provided, however, that each
partial prepayment shall be in an aggregate amount of not less than the Minimum
Threshold.”

 

- 7 -



--------------------------------------------------------------------------------

(b) inserting at the end thereof a new clause (d) to read in its entirety as
follows:

“(d) In the event that all or any portion of the Extended Term Loans are either
repaid through optional prepayments from the incurrence of Indebtedness or
repriced (or effectively refinanced) through any amendment of this Agreement,
each Extending Term Loan Lender holding Extended Term Loans shall be paid a
prepayment premium equal to 1.00% of the amount of such Extended Term Loans
repaid or repriced, if such repayment or repricing is effected prior to the
six-month anniversary of the Amendment No. 3 Pricing Change Effective Date.”

4.03. Section 2.13 of the Term Loan Agreement shall be amended by:

(a) amending clause (c) thereof in its entirety to read as follows:

“(c) Subject to Section 2.13(i), in the event that the Borrower or any of its
Restricted Subsidiaries shall receive Net Cash Proceeds from the issuance or
incurrence of Indebtedness (other than any cash proceeds from the issuance or
incurrence of Indebtedness permitted pursuant to Section 6.01), the Borrower
shall no later than the third Business Day following the receipt of such Net
Cash Proceeds, apply an amount equal to 100% of such Net Cash Proceeds to prepay
outstanding Term Loans in accordance with Section 2.13(f).”

(b) amending clause (e) thereof in its entirety to read as follows:

“(e) Subject to Section 2.13(i), in the event that the Borrower or any of its
Restricted Subsidiaries shall receive Net Cash Proceeds from the issuance of
Senior Secured Notes after the Amendment No. 2 Closing Date, the Borrower shall
immediately apply an amount equal to 100% of such Net Cash Proceeds to prepay
the outstanding Term Loans in accordance with Section 2.13(f).”

(c) inserting at the end thereof a new clause (i) to read in its entirety as
follows:

“(i) To the extent that such prepayment premium is not otherwise paid pursuant
to Section 2.12(d), in the event that all or any portion of the Extended Term
Loans are either repaid through mandatory prepayments from the incurrence of
Indebtedness or repriced (or effectively refinanced) through any amendment of
this Agreement, each Extending Term Loan Lender holding Extended Term Loans
shall be paid a prepayment premium equal to 1.00% of the amount of such Extended
Term Loans repaid or repriced, if such repayment or repricing is effected prior
to the six-month anniversary of the Amendment No. 3 Pricing Change Effective
Date.”

4.04. Section 6.03(b)(xi) of the Term Loan Agreement shall be amended in its
entirety to read as follows:

“(xi) Other Restricted Payments in an aggregate amount taken together with all
other Restricted Payments made pursuant to this clause (xi), from and after the
Amendment No. 3 Pricing Change Effective Date, not to exceed $25,000,000;”

Section 5. Assignment of Consenting Lender Assigned Interests of the Consenting
Lender Assignors. On, and effective as of, the Amendment No. 3 Pricing Change
Effective Date:

(a) The Loan Parties and the Required Lenders hereby agree that, notwithstanding
Section 9.04 of the Term Loan Agreement, (i) the assignment of the Consenting
Lender Assigned Interests (as defined below) of the Consenting Lender Assignors
shall be consummated pursuant to this Amendment No. 3, (ii) no assignment fee
shall be payable in connection therewith, and (iii) the Consenting Lender
Assigned Interests may be assigned in any amounts and integral multiples
provided herein.

 

- 8 -



--------------------------------------------------------------------------------

(b) The Consenting Lender Assignors hereby irrevocably sell and assign to the
Assignees and the Assignees hereby irrevocably purchase and assume, at par, on
and as of the Amendment No. 3 Pricing Change Effective Date, (i) the principal
amount of the Consenting Lender Assignors’ outstanding Extended Term Loans that
the Consenting Lender Assignors requested to assign pursuant to their respective
signature pages hereto (the principal amount of such requested assignments, the
“Requested Assignment Amounts”); provided, that (i) if the aggregate of the
Requested Assignment Amounts exceeds the Initial Commitment Excess, the
aggregate principal amount of the Extended Term Loans so assigned by the
Consenting Lender Assignors to the Assignees pursuant to this Section 5 shall be
an amount equal to the Initial Commitment Excess, and the principal amount of
Extended Term Loans so assigned pursuant to this Section 5 by each Consenting
Lender Assignor shall be the amount so notified to such Consenting Lender
Assignor by the Arranger pursuant to Section 9, which amount may be less, but
shall not be more, than such Consenting Lender Assignor’s Requested Assignment
Amount, and (ii) if the Initial Commitment Excess exceeds the aggregate of the
Requested Assignment Amounts, the aggregate principal amount of Extended Term
Loans so assigned by the Consenting Lender Assignors to the Assignees pursuant
to this Section 5 shall be an amount equal to the aggregate of the Requested
Assignment Amounts, and the principal amount of Extended Term Loans so assigned
to each Assignee pursuant to this Section 5 shall be the amount so notified to
such Assignee by the Arranger pursuant to Section 9, which amount may be less,
but shall not be more, than such Assignee’s Requested Assumption Amount (such
assigned Extended Term Loans, the “Assigned Term Loans”), (ii) the Consenting
Lender Assignors’ rights and obligations in their capacities as Extending Term
Loan Lenders under the Term Loan Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to all of such
outstanding rights and obligations of such Consenting Lender Assignors under the
Term Loan Facility, in respect of the Assigned Term Loans and (iii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Consenting Lender Assignors (in their
capacities as Extending Term Loan Lenders and in respect of the Assigned Term
Loans) against any Person, whether known or unknown, arising under or in
connection with the Term Loan Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above (the rights and obligations sold
and assigned to the Assignee pursuant to clauses (i), (ii) and (iii) above being
referred to herein collectively as the “Consenting Lender Assigned Interests”).
Each such sale and assignment is without recourse to each Consenting Lender
Assignor and, except as expressly provided herein, without representation or
warranty by any Consenting Lender Assignor. Immediately after giving effect to
the foregoing assignments and assumptions, the outstanding principal amounts of
the Extended Term Loans so assigned and assumed pursuant to this Section 5 shall
be held by the Assignees in the respective amounts so notified to the Consenting
Lender Assignors and Assignees by the Arranger pursuant to Section 9 (the
“Section 5 Assignee Allocation Amounts”), which amounts, when combined with the
respective Section 3 Assignee Allocation Amounts, may be less, but shall not be
more, than each Assignee’s respective Requested Assumption Amount. The Extended
Term Loans assigned by each Consenting Lender Assignor pursuant to this
Section 5 shall be deemed to have been assigned to the Assignees pro rata in
accordance with their respective Section 5 Assignee Allocation Amounts. Each
Assignee shall pay to the Administrative Agent for the accounts of the
respective Consenting Lender

 

- 9 -



--------------------------------------------------------------------------------

Assignors, in immediately available funds on the Amendment No. 3 Pricing Change
Effective Date, an amount equal to the outstanding principal amount of the
Extended Term Loans assumed by such Assignee pursuant to this Section 5.

(c) Each Assignee (i) represents and warrants to the Consenting Lender Assignors
and the Administrative Agent that (A) it has full power and authority, and has
taken all action necessary, to execute and deliver this Amendment No. 3 and to
consummate the transactions contemplated hereby and to become an Extending Term
Loan Lender under the Term Loan Agreement, (B) it meets all the requirements to
be an assignee under the Term Loan Agreement (subject to such consents, if any,
as may be required under the Term Loan Agreement), (C) from and after the
Amendment No. 3 Pricing Change Effective Date, it shall be bound by the
provisions of the Term Loan Agreement as an Extending Term Loan Lender
thereunder and, to the extent of the Consenting Lender Assigned Interests
purchased and assumed by it, shall have the obligations of an Extending Term
Loan Lender thereunder, (D) it is sophisticated with respect to decisions to
acquire assets of the type represented by the Consenting Lender Assigned
Interests and either it, or the person exercising discretion in making its
decision to acquire its respective portion of the Consenting Lender Assigned
Interests, is experienced in acquiring assets of such type, (E) it has received
a copy of the Term Loan Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to the Term Loan Agreement, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Amendment No. 3 and to purchase its respective portion of the
Consenting Lender Assigned Interests, (F) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Amendment No. 3 and to purchase its
respective portion of the Consenting Lender Assigned Interests, and (G) if it is
a Foreign Lender, it has delivered to the Administrative Agent any documentation
required to be delivered by it pursuant to the terms of the Tern Loan Agreement,
duly completed and executed by the Assignee, and (ii) agrees that (A) it will,
independently and without reliance on the Administrative Agent or any Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (B) it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as an Extending Term Loan Lender.

(d) Each Consenting Lender Assignor (i) represents and warrants to the Assignees
that (A) it is the legal and beneficial owner of its respective portion of the
Consenting Lender Assigned Interests, (B) its respective portion of the
Consenting Lender Assigned Interests is free and clear of any lien, encumbrance
or other adverse claim and (C) it has full power and authority, and has taken
all action necessary, to execute and deliver this Amendment No. 3 and to
consummate the transactions contemplated hereby, and (ii) assumes no
responsibility with respect to (A) any statements, warranties or representations
made in or in connection with the Term Loan Agreement or any other Loan
Document, (B) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder, (C) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document or (D) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document.

(e) From and after the Amendment No. 3 Pricing Change Effective Date, the
Administrative Agent shall make all payments in respect of the Consenting Lender
Assigned Interests (including payments of principal, interest, fees and other
amounts) to the Consenting Lender Assignors for amounts which have accrued to
but excluding the Amendment No. 3 Pricing Change Effective Date and to the
Assignees for amounts which have accrued from and after the Amendment No. 3
Pricing Change Effective Date.

 

- 10 -



--------------------------------------------------------------------------------

Section 6. Confirmation of Security Interest. The Borrower, by its execution of
this Amendment No. 3, hereby confirms and ratifies that all of its obligations
as a “Grantor”, “Mortgagor” and “Trustor” or otherwise under the Security
Documents to which it is a party shall continue in full force and effect for the
benefit of the Agents and the Lenders with respect to the Term Loan Agreement as
amended hereby. The Borrower, by its execution of this Amendment No. 3, hereby
confirms that the security interests granted by it under each of the Security
Documents to which it is a party shall continue in full force and effect in
favor of the Collateral Agent for the benefit of the Lenders and the Agents with
respect to the Term Loan Agreement as amended hereby.

Section 7. Conditions Precedent to Effectiveness.

(a) This Amendment No. 3 (other than the amendments set forth in Section 4
hereof and the assignments set forth in Section 5 hereof) shall become effective
on the date upon which this Amendment No. 3 has been duly executed and delivered
by the Borrower, Holdings, the Subsidiary Guarantors and the Required Lenders
and acknowledged by the Administrative Agent (the “Amendment No. 3 Effective
Date”).

(b) The amendments set forth in Section 4 hereof and the assignments set forth
in Section 5 hereof shall become effective on the date upon which each of the
following conditions is satisfied (the “Amendment No. 3 Pricing Change Effective
Date”):

(i) Amendment No. 3. This Amendment No. 3 shall have been duly executed and
delivered by the Borrower, Holdings, the Subsidiary Guarantors, the Required
Lenders and each of the Extending Term Loan Lenders (including each Assignee in
its capacity as an Extending Term Loan Lender pursuant to Section 3 and
Section 5 hereof) and acknowledged by the Administrative Agent.

(ii) Financial Officer’s Certificates. The Administrative Agent shall have
received a certificate, dated as of the Amendment No. 3 Pricing Change Effective
Date and signed by a Financial Officer of the Borrower, certifying compliance
with the conditions precedent set forth in Sections 4.01(b), 4.01(c) and 4.02(i)
of the Term Loan Agreement.

(iii) No Defaults. No Default or Event of Default shall have occurred and be
continuing under the Term Loan Agreement.

(iv) Representations and Warranties. The representations and warranties set
forth in Article III of the Term Loan Agreement and in each other Loan Document
shall be true and correct in all material respects on and as of the Amendment
No. 3 Pricing Change Effective Date with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date.

(v) Fees and Expenses. The Administrative Agent shall have received (A) all fees
and other amounts due and payable on or prior to the Amendment No. 3 Pricing
Change Effective Date, including, to the extent invoiced at least one Business
Day prior to the Amendment No. 3 Pricing Change Effective Date, reimbursement or
payment of all reasonable out-of-pocket expenses required to be reimbursed or
paid by the Borrower hereunder or under any other Loan Document and (B) all
Obligations in respect of the Extended Term Loans (other than contingent
obligations and other than principal paid by the Assignees) owing to each
Non-Consenting Extending Term Loan Lender as of the Amendment No. 3 Effective
Date.

 

- 11 -



--------------------------------------------------------------------------------

Section 8. Miscellaneous. Except as herein provided, the Term Loan Agreement
shall remain unchanged and in full force and effect. This Amendment No. 3 may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same agreement and any of the parties hereto may execute
this Amendment No. 3 by signing any such counterpart. This Amendment No. 3 shall
be governed by, and construed in accordance with, the law of the State of New
York.

Section 9. Notifications by Arranger; Consent by Administrative Agent. At least
two Business Days before the Initial Assignment Time the Arranger shall notify
(i) each Consenting Lender Assignor of (a) the principal amount of the Extended
Term Loans that will be assigned by such Consenting Lender Assignor pursuant to
Section 5 of this Amendment No. 3 and (b) the principal amount of Extended Term
Loans that such Consenting Lender Assignor will hold immediately following the
consummation of the assignments to be made pursuant to Section 5 of this
Amendment No. 3, (ii) each Assignee of (a) the principal amount of the Extended
Term Loans that will be assigned to and assumed by such Assignee pursuant to
Section 3 of this Amendment No. 3, (b) the principal amount of the Extended Term
Loans that will be assigned to and assumed by such Assignee pursuant to
Section 5 of this Amendment No. 3 and (c) the principal amount of Extended Term
Loans that such Assignee will hold immediately following the consummation of the
assignments to be made pursuant to Section 5 of this Amendment No. 3, and
(iii) each Non-Consenting Extending Term Loan Lender that its Extended Term
Loans will be assigned pursuant to Section 2.21(a) of the Term Loan Agreement
(as amended by this Amendment No. 3) because it has not consented to this
Amendment No 3. The Administrative Agent hereby consents to the assignments and
assumptions effected pursuant to Sections 3 and 5 of this Amendment No. 3.

[remainder of page intentionally blank]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed and delivered as of the day and year first above written.

 

Acknowledged by

MORGAN STANLEY SENIOR FUNDING, INC,

as Administrative Agent

By:  

/s/ Stephen B. King

Name:   Stephen B. King Title:   Vice President

 

[SIGNATURE PAGE – AMENDMENT NO. 3]



--------------------------------------------------------------------------------

CDW LLC, as Borrower By:  

/s/ Ann E. Ziegler

Name:  

Ann E. Ziegler

Title:   Senior Vice President and Chief Financial Officer

 

[SIGNATURE PAGE – AMENDMENT NO. 3]



--------------------------------------------------------------------------------

By its signature below, the undersigned hereby consents to the foregoing
Amendment No. 3 to the Term Loan Agreement and hereby confirms that all of its
obligations under each Security Document (as defined in the Term Loan Agreement)
shall continue unchanged and in full force and effect for the benefit of the
Agents and the Lenders with respect to the Term Loan Agreement as amended by
said Amendment No. 3.

 

CDW CORPORATION, as a Guarantor By:  

/s/ Ann E. Ziegler

Name:  

Ann E. Ziegler

Title:  

Senior Vice President and Chief Financial Officer

CDW DIRECT, LLC,

as a Guarantor

By:  

/s/ Ann E. Ziegler

Name:  

Ann E. Ziegler

Title:  

Senior Vice President and Chief Financial Officer

CDW GOVERNMENT LLC,

as a Guarantor

By:  

/s/ Ann E. Ziegler

Name:  

Ann E. Ziegler

Title:  

Senior Vice President and Chief Financial Officer

CDW TECHNOLOGIES, INC.,

as a Guarantor

By:  

/s/ Ann E. Ziegler

Name:  

Ann E. Ziegler

Title:  

Senior Vice President and Chief Financial Officer

CDW LOGISTICS, INC.,

as a Guarantor

By:  

/s/ Ann E. Ziegler

Name:  

Ann E. Ziegler

Title:  

Senior Vice President and Chief Financial Officer

 

[SIGNATURE PAGE – AMENDMENT NO. 3]



--------------------------------------------------------------------------------

[                                         ] as a Lender By:  

 

Name:   Title:  

NOTE: THE FOLLOWING INFORMATION NEED NOT BE COMPLETED IF THE LENDER DOES NOT
WISH TO INCREASE OR DECREASE THE PRINCIPAL AMOUNT OF EXTENDED TERM LOANS HELD BY
IT IMMEDIATELY FOLLOWING THE OCCURRENCE OF THE AMENDMENT NO. 3 PRICING CHANGE
EFFECTIVE DATE.

If the Lender (including any Assignee that wishes to become a Lender) wishes to
increase or decrease the principal amount of Extended Term Loans held by it
immediately following the occurrence of the Amendment No. 3 Pricing Change
Effective Date, indicate below the principal amount that it wishes to so hold:

$             of its Extended Term Loans

For purposes of Amendment No. 3, if the amount completed above is greater than
the principal amount of Extended Term Loans held by the Lender immediately prior
to the occurrence of the Amendment No. 3 Pricing Change Effective Date, the
Lender will be deemed to have requested to assume Extended Term Loans in the
amount of such excess (and the amount of such excess will constitute such
Lender’s “Requested Assumption Amount”).

For purposes of Amendment No. 3, if the amount completed above is less than the
principal amount of Extended Term Loans held by the Lender immediately prior to
the occurrence of the Amendment No. 3 Pricing Change Effective Date, the Lender
will be deemed to have requested to assign Extended Term Loans in the amount of
such excess (and the amount of such excess will constitute such Lender’s
“Requested Assignment Amount”).

 

[SIGNATURE PAGE – AMENDMENT NO. 3]